     Case 1:19-cr-00304-LMB Document 11 Filed 10/10/19 Page 1 of 1 PageID# 39



 AO 470(8/8S)Order of Temporary Detention



                                                                                                          p        1        L        i      ril
                                                                                                           h
                                                                                                                    OCT j 0 m
                                             EASTERN DISTRICT OF VIRGINIA                                                                   HJ
                                                                                                                aERICU.S.DISTRICT COURT     /
                                                                                                                   AL^DRIA.VIRGINIA
 UNITED STATES OF AMERICA

             V.                                                  ORDER OF TEMPORARY DETENTION
                                                                 PENDING HEARING PURSUANT TO
                                                                 BAIL REFORM ACT



                                                                    CASE NO.             1                   SO'-V
            Upon motion of the United States Government,it is hereby ORDERED that a

 detention hearing is set for _

 before the Honorable                                                         PvlAV^rt^^n Courtroom~ttO
 at 401Courthouse Square, Alexandria, Virginia.

           Pending this hearing, the defendant shall be held in custody by the United

States Marshal and produced for the hearing.
                                                                                        /s/            .,1
                                                                   lichael S. Nachmanoff (/^
                                                                  Jnited States Magistrate Judge

                                                                 Michael S. Nachmanoff
                                                                United States Magistrate Judge



*If not held immediately upon defendant's first appearance, the hearing maybe continued for up to three days upon motion of the
Government, or up to five days upon motion of the defendant 18 U.S.C.§ 3142(f)(2).
        A hearing is required whenever the conditions set forth in 18 U.S.C.§3142(0 are present Subsection(1)sets forth the
grounds that may be asserted only by the attorney for the Government; subsection(2)states that a hearing is mandated upon the motion
of the attorney for the Government or upon the judicial officer's own motion if there is a serious risk that the defendant(a)will flee or
(b)will obstruct or attempt to obstruct justice, or threaten,injure, or intimidate, or attempt to threaten,injure, or intimidate a
prospective witness or juror.
